Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    82
    798
    media_image1.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant points to Fig. 6B and its pertaining paragraphs within the Stone reference, which as stated by the examiner in the previously submitted office action, teaches that the array comprises a first array of microLEDs and photodetectors and communicating using these elements. Fincato already teaches a transceiver subsystem and Stone teaches the limitations of a first array of microLEDs and photodetectors and the combination of Fincato in view of Stone teaches the limitation of previous claims 8 and 14 (now canceled and incorporated into claim 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further points (in page 8 of the remarks) to paragraphs 6 and 7 of Fincato stating “The drawbacks of known architectures of electro-optical multi-chip interconnection systems are overcome or significantly alleviated by arranging the dissipative electronic chips (ICs) side-by-side alongside or around a photonic waveguide fabric silicon die, onto which are mounted integrated transceiver circuit dies”. It is not clear what this explanation pertains to. The 
Furthermore, in regards to the applicants’ remarks pertaining to reference Budd, based on the amendments made to the claim, these remarks are now considered moot under new grounds of rejection as taught by Trezza posted in the updated office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, 15-19, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fincato (US 2015/0341119) in view of Stone (US 2004/0159777) in further view of Trezza (US 6434308).
Regarding claim 1, Fincato teaches optically interconnected integrated circuits (Fig. 3, IC’s interconnected with each other), comprising: a substrate (Fig. 4, substrate 14); a first integrated circuit (IC) chip, including logic circuitry, mounted to the substrate (Fig. 4, first IC chip IC(n)); 5a first optical transceiver subsystem mounted to the substrate (Fig. 4, first optical transceiver 5 (on the left) on substrate 14; paragraph [0031], lines 1-4, wire bridges 15 connect the metal strip lines 12 and 13 of the I/O metal pads of the transceiver circuit dies 5…on the surface of the primary substrate 14) wherein the first optical 5transceiver subsystem comprises a first array of emitters and photodetectors, first emitter driver circuitry to drive the emitters, of the first array of emitters and photodetectors (Fig. 2 and paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11, respectively, for a modulation device 4 and a photo detector diode 6 present in the photonic waveguide fabric die 1), to emit light in accordance with information from the first IC chip (paragraph [0026]), and first receiver circuitry to process signals received by photodetectors, of the first array of emitters and photodetectors (paragraph [0027], Each module defines pairs of …a trans-impedance amplifier circuit 11, respectively…a photo detector diode 6 present in the photonic waveguide fabric die 1), to provide information to the first IC chip (paragraph [0026]); a second optical transceiver subsystem mounted to the substrate (Fig. 4, second optical transceiver 5 (on the right) on substrate 14; paragraph [0031], lines 1-4, wire bridges 15 connect the metal strip lines 12 and 13 of the I/O metal pads of the transceiver circuit dies 5…on the surface of the primary substrate 14) wherein the second optical 5transceiver subsystem comprises a second array of emitters and photodetectors, second emitter driver circuitry to drive the emitters, of the second array of emitters and photodetectors (for the second transceiver subsystem 5 (on the right) in Fig. 2 and paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11, respectively, for a modulation device 4 and a photo detector diode 6 present in the photonic waveguide fabric die 1), to emit light in accordance with information from the second IC chip (paragraph [0026]), and second receiver circuitry to process signals received by photodetectors, of the second array of emitters and photodetectors (for the second transceiver subsystem 5 (on the right) in Fig. 2; paragraph [0027], Each module defines pairs of …a trans-impedance amplifier circuit 11, respectively…a photo detector diode 6 present in the photonic waveguide fabric die 1), to provide information to the second IC chip (paragraph [0026]); a second IC chip, including logic circuitry, mounted to the substrate (Fig. 4, second IC chip IC(m)); the substrate including metal signal layers connecting the first IC chip and the first optical transceiver subsystem, and connecting the second IC chip and the second optical transceiver 10subsystem (paragraph [0031], wire bridges 15 connect the metal strip lines 12 and 13 of the I/O metal pads of the transceiver circuit dies 5…on the surface of the primary substrate 14. The metal strip lines 16 connect through micro solder balls 17, with respective high frequency signal I/O bottom metal pads of the IC chips on the module 14); and a plurality of waveguide cores optically connecting the first optical transceiver subsystem and the second optical transceiver subsystem (Fig. 4, waveguide cores within photonic waveguide fabric die 1; paragraph [0021], the interconnection structure uses a photonic waveguide fabric die 1 of optical interconnections that is generally coupled to…a plurality of integrated transceiver circuit dies 5; Figs. 3 and Fig. 4 are describing the same interconnection system with different views).
Although Fincato a first and second array of multiple circuits to drive and receive signals, Fincato doesn’t teach that that the first array comprises a first array of microLEDs and photodetectors and communicating via these microLEDs and photodetectors and that the second array comprises a second array of microLEDs and photodetectors and communicating with these microLEDs and photodetectors.
Stone teaches communication between chips (Fig. 5, MCM 112 communicating with MCM 114) wherein transceiver subsystem comprises a first array of microLEDs and photodetectors (Fig. 6B shows the array of microLEDs/detectors; paragraph [0073], The channels in the optical data pipe 100 can be packed with extreme density. For example, the optical channel pitch for emitters such as vertical cavity surface emitting microlasers (VCSELs)…; paragraph [0074], The VCSEL array may be hexagonally packed in a circular array, and for bi-directional links, emitters and detectors may be tiled in some fashion on a single die) and a second array of microLEDs and photodetectors (the opposite end of the first transceiver subsystem is the second optical transceiver subsystem that comprises the second array in order to transmit and receive signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify first and second optical transceiver subsystem as taught by Fincato and incorporate the first and second microLEDs/photodetectors array respectively, for chip to chip communication as taught by Stone as this will allow for high channel density of high bandwidth optical channels with negligible crosstalk and sparse use of board real estate (Stone: paragraph [0071]).
Although Fincato teaches the plurality of waveguide cores (paragraph [0021], the interconnection structure uses a photonic waveguide fabric die 1 of optical interconnections that is generally coupled to…a plurality of integrated transceiver circuit dies 5), Fincato in view of Stone doesn’t teach the plurality of waveguide cores being cores of a multicore fiber, with each core surrounded by cladding, the multicore fiber being a coherent imaging fiber, which provides an output optical distribution that is a spatially sampled reproduction of an input optical distribution.
Trezza teaches the plurality of waveguide cores being cores of a multicore fiber (Fig. 4, multicore fiber 40), with each core surrounded by cladding (Col. 4, lines 49-51, cladding provides the transmission via reflection), the multicore fiber being a coherent imaging fiber (Col. 4, lines 43-45), which provides an output optical distribution that is a spatially sampled reproduction of an input optical distribution (Col. 4, lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fiber connection taught by Fincato in view of Stone and incorporate the coherent multi core fiber as taught by Trezza as a matter of simple substitution of one known element for another in order to provide a particular pattern of illumination at one end of the guide to be transmitted to the other end of the bundle with a one to one correspondence (Trezza: Col. 4, lines 49-51).
15Regarding claim 3, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein Fincato teaches the substrate does not include metal signal layers connecting the first IC chip and the second IC chip (Fig. 4, IC(n) communicates with IC(m) via transceivers 5 and the metal signal layers are between the IC’s and each respective transceiver without metal signal layer connection between the first and second IC chips).  
Regarding claim 4, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein the substrate is in a package (Fincato: Fig. 4, PCB package).  
Regarding claim 5, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 4, wherein the substrate is 20coupled to the package by solder balls (Fincato: paragraph [0035], the module primary substrate 14…is electrically coupled to the printed circuit board (PCB) through arrays of bumps 20…).  
Regarding claim 6, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 5, wherein the substrate includes first through-substrate vias (Fincato: Fig. 4, first through substrate vias 21 (on the left of the substrate)) connecting at least some of the solder balls coupling the substrate and package with the first IC chip (paragraph [0036], Electrical paths between the hosted IC chips and the printed circuit in the PCB are realized through metal vias 21 across the…primary substrate 14).  
Regarding claim 7, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 6, wherein Fincato teaches the substrate includes second through-substrate vias (Fig. 4, second through substrate vias 21 (on the right of the substrate)) connecting at least some other of the solder balls coupling the substrate and package with the second IC chip (paragraph [0036], Electrical paths between the hosted IC chips and the printed circuit in the PCB are realized through metal vias 21 across the…primary substrate 14).  
10Regarding claim 9, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein Fincato teaches the first microLED driver circuitry and the receiver circuitry is in a first transceiver IC chip (Fincato: paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules M. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11…).  
Regarding claim 10, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 9, wherein Fincato teaches the first microLED driver circuitry comprises a first array of microLED driver circuitry and the first receiver circuitry comprises a first array of receiver circuitry (paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11, respectively, for a modulation device 4 and a photo detector diode 6 present in the photonic waveguide fabric die 1).  
15Regarding claim 11, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 9, wherein Fincato teaches that the first transceiver subsystem is bonded to the first IC chip (Fig. 4 shows this) and Stone teaches that the microLEDs, of the first array of microLEDs and photodetectors, are bonded to the transceiver IC chip (Fig. 7, emitter/detector array coupled to contact pads 134 of the first chip).  
Regarding claim 12, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 9, wherein Stone teaches the photodetectors, of the first array of microLEDs and photodetectors, are monolithically integrated in the first transceiver IC chip (paragraph [0009]).  
20Regarding claim 13, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 9, wherein Stone teaches the first array of microLEDs and photodetectors are arranged in tiles (paragraph [0089], The transceiver die 310 of FIG. 14 can consist of tiled arrays of emitters and detectors together with supporting circuitry for driving of the emitters and amplifying the output of the detectors (See FIG. 19)).  
5Regarding claim 15, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein the first microLED driver circuitry and the receiver circuitry is in a first transceiver IC chip, and the second microLED driver circuitry and the receiver circuitry is in a second transceiver IC chip (Fincato: paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules M. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11…).  
Regarding claim 16, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 15, wherein Fincato teaches the second microLED driver circuitry comprises a second array of microLED driver circuitry and the second 10receiver circuitry comprises a second array of receiver circuitry (paragraph [0027], each transceiver circuit die 5 may generally include several identical integrated circuit modules. Each module defines pairs of a driver circuit 10 and a trans-impedance amplifier circuit 11, respectively, for a modulation device 4 and a photo detector diode 6 present in the photonic waveguide fabric die 1).  
Regarding claim 17, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 15, wherein Fincato teaches that the second transceiver subsystem is bonded to the second IC chip (Fig. 4 shows this) and Stone teaches the microLEDs, of the second array of microLEDs and photodetectors, are bonded to the second transceiver IC chip (Fig. 7, emitter/detector array coupled to contact pads 134 of the second chip).  
Regarding claim 18, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 15, wherein Stone teaches the photodetectors, of the first second of microLEDs and photodetectors, are monolithically integrated in the second 15transceiver IC chip (paragraph [0009]).  
Regarding claim 19, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 15, wherein Stone teaches the second array of microLEDs and photodetectors are arranged in tiles (paragraph [0089], The transceiver die 310 of FIG. 14 can consist of tiled arrays of emitters and detectors together with supporting circuitry for driving of the emitters and amplifying the output of the detectors (See FIG. 19)).  
Regarding claim 22, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein the cores are sufficiently small and closely spaced such that light from each microLED will form a spot spanning multiple cores (Stone in view of Trezza teaches this. See further paragraph 75 of Stone).  
Regarding claim 24, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 1, wherein Stone in view of Trezza teaches further comprising a turning mirror optically between the first array of microLEDs and photodetectors (Stone: Fig. 7 teaches the tuning mirror 136 between the array of emitters/detectors and the optical link 102) and the multicore fiber (Trezza teaches the MCF).  
Regarding claim 25, Fincato in view of Stone in view of Trezza teaches the optically interconnected integrated circuits of claim 24, wherein Stone in view of Trezza teaches further comprising at least one lens optically between the first array of microLEDs and photodetectors (Stone: Fig. 7, the end of rod lens 102) and the multicore 10fiber (Trezza teaches the MCF).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fincato (US 2015/0341119) in view of Stone (US 2004/0159777) in further view of Trezza (US 6434308) in view of Ouchi (US 2004/0126053).
Regarding claim 2, Fincato in view of Stone in further view of Trezza teaches the optically interconnected integrated circuits of claim 1.
Fincato doesn’t teach wherein the substrate includes metal signal layers connecting the first IC chip and the second IC chip.  
Ouchi teaches wherein the substrate (Fig. 2, substrate 2) includes metal signal layers connecting the first IC chip and the second IC chip (paragraph [0046], the control signal between chips may also be transmitted through…internal wiring 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate taught by Fincato in view of Stone in further view of Trezza and incorporate metal signal layers in the substrate to communicate between chips as taught by Ouchi in order to provide control using a control signal between the chips.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892) and also see relevant prior art noted below:
Baks (US 7539366) talks about interconnected IC’s and transceivers as shown in Fig. 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                         
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637